Citation Nr: 0933454	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disability other than PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to 
January 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

When this case was previously before the Board in June 2008, 
it was decided in part and remanded in part.  It has since 
returned to the Board for further appellate action.

The issue of entitlement to service connection for 
psychiatric disability other than PTSD is addressed in the 
REMAND that follows the order section of this decision.


FINDING OF FACT

The Veteran has PTSD due to an in-service assault.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for PTSD.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor. 38 C.F.R. § 3.304(f).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for a psychiatric disability, as he believes this 
condition arose out of his active duty service.  In 
particular, he contends that his psychiatric condition stems 
from an incident in service where he was assaulted by a group 
of other soldiers, who beat him "to within an inch of his 
life."

The Veteran's service treatment records indicate that the 
Veteran was treated for injuries received as a result of a 
fight in 1973.  The Veteran reported that he was assaulted 
and kicked in the head.  A two-inch gash in the area of the 
left eyebrow, bleeding profusely, was indicated.  In the days 
following this incident report, a bruise above and under the 
right eye was indicated and the Veteran complained of 
numbness of his face.  It was noted that the Veteran's face 
was swollen.  

The Veteran's service personnel records indicate a number of 
behavioral issues with respect to failing to report for duty; 
however, there is no indication in the personnel records that 
the Veteran was involved in a fight or that he was assaulted.

Since service, VA outpatient treatment records reveal that 
the Veteran has been treated for numerous psychiatric 
disabilities and substance abuse problems over the years.  In 
April 2003, the Veteran was diagnosed with opiate dependence, 
methadone dependence, cocaine abuse, and a mood disorder, not 
otherwise specified.  These records indicate that the Veteran 
has participated in therapy and treatment programs for these 
conditions.

August 2004 and July 2005 notes from a clinical nurse 
specialist at the Baltimore VA Medical Center reveal that she 
was working with the Veteran in the capacity of a 
psychotherapist.  She wrote that the Veteran did experience a 
physical assault while on active duty in the military, and as 
a result was rendered unconscious and spent several days in 
the hospital.  Furthermore, she indicated that the Veteran 
had developed PTSD as a result of this assault.  She noted 
that his PTSD symptoms have increased in intensity over the 
years, impacting his ability to work, maintain relationships 
with others, tolerate day to day stress, and function in any 
occupational environment.

The Veteran was afforded a VA examination in November 2008 to 
determine the nature and etiology of any currently present 
psychiatric disorder.  The Veteran described behavioral 
problems in service, including drug use.  He also explained 
that he has PTSD as a result of an incident where eight 
African-American soldiers physically assaulted him.  Based on 
the examination and a review of the claim's file, the 
examiner diagnosed the Veteran with methadone 
maintenance/dependence, cocaine abuse, PTSD, mood disorder 
not otherwise specified, and anxiety disorder.  He opined 
that it was as likely as not that the Veteran's PTSD was 
related to service, although he could not find independent 
verification to support the Veteran's assertions.  The 
examiner noted that the decision would be up to the Board to 
make the final determination in this case.

Based on the foregoing, the Board finds that the Veteran is 
entitled to service connection for PTSD as due to an in-
service personal assault.  Although the Veteran's personnel 
records do not confirm the assault, and the Veteran's own 
accounts of the incident have varied, service treatment 
records evidence that the Veteran reported that he was indeed 
involved in a fight and that he was treated for numerous 
injuries as a result.  The Board finds that this evidence 
sufficiently corroborates the Veteran's account of an in-
service assault.

The record also contains a clear diagnosis of PTSD and the 
November 2008 VA examiner found that it was at least as 
likely as not that the Veteran's PTSD is related to service, 
provided that the Board could verify the Veteran's 
assertions.  As noted above, the Board has determined that 
sufficient evidence exists to verify the in-service personal 
assault.  Accordingly, the Board concludes that the Veteran 
has PTSD due to a verified service stressor, and thus service 
connection for PTSD is in order.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

As for the Veteran's other diagnosed psychiatric disorders, 
including substance abuse and dependence, anxiety and 
depression, the November 2008 examiner found that these 
conditions were not related to service.  Rather, he found 
that these conditions were due to the Veteran's current 
lifestyle and overall life conditions over the years.  The 
examiner did not address whether these conditions are 
etiologically related to the Veteran's PTSD, to include 
whether they were chronically worsened by the Veteran's PTSD.  
In view of the Board's decision granting service connection 
for PTSD, additional medical opinions addressing these 
questions are required.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The claims folders should be returned 
to the November 2008 examiner, who should 
be requested to provide an opinion with 
respect to each of the Veteran's acquired 
psychiatric disorders (other than PTSD) 
as to whether there is a 50 percent or 
better probability that the disorder was 
caused or chronically worsened by the 
Veteran's PTSD.  The rationale for each 
opinion expressed should also be 
provided.  

If the November 2008 examiner is 
unavailable, the claims folders should be 
provided to another examiner with 
appropriate expertise who should be 
requested to review the record and 
provide the required opinions with 
supporting rationale.  Another 
examination of the Veteran should only be 
performed if deemed necessary by the 
person providing the opinions.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
service connection for psychiatric 
disability other than PTSD.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


